Citation Nr: 0611576	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  01-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for cause of death 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969.  
He was awarded a Purple Heart for a combat wounds sustained 
during the Vietnam War.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran died in April 2000.

2.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death, nor was he entitled to receive total disability 
compensation during that period.

3.  The competent medical evidence supports a conclusion that 
the veteran's death was not caused by VA medical treatment, 
and specifically not by carelessness, negligence, lack of 
proper skill, or error in judgment.




CONCLUSIONS OF LAW

1.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. § 3.22 
(2005).

2.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. § 1318 Benefits 

The appellant asserts that she is entitled to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 since the 
veteran's service-connected disabilities were rated 100 
percent disabling at the time of his death.  

VA will pay death benefits to the surviving spouse in the 
same manner as if the veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive, total disability compensation for continuous 
period of at least 10 years immediately preceding death.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2005).

The term "entitled to receive" means that at the time of 
his death, the veteran had service-connected disability rated 
as totally disabling but was not receiving compensation 
because 1) VA was paying the compensation to his dependents; 
2) VA was withholding the compensation to offset an 
indebtedness; 3) he had applied for compensation but was not 
receiving total disability compensation due solely to clear 
and unmistakable error in a VA decision; 4) he had not waived 
retired or retirement pay in order to receive compensation; 
5) VA was withholding payments as required by law.  38 C.F.R. 
§ 3.22 (b) (2005).

The appellant has not alleged, and the evidence does not 
show, that the veteran was, at the time of his death, 
entitled to received 100 percent compensation for a period of 
10 years prior to his death but was not receiving such 
compensation for any of the reasons enumerated in 38 C.F.R. 
§ 3.22(b). 

In this case, service connection for post-traumatic stress 
disorder (PTSD), the veteran's only compensable service-
connected disability, was granted effective June 1, 1991, 
with a 30 percent evaluation assigned.  The veteran was also 
service-connected for shell fragment wound scars of the right 
and left knee which had been rated noncompensably disabling 
since service connection was granted in 1969.  

Entitlement to a 100 percent evaluation for his PTSD was 
granted effective February 9, 1996.  This effective date is 
only slightly over four years prior to the veteran's death in 
April 2000.  The Board finds, therefore, that the criteria 
for entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 are not met, and that the claim must be denied.

38 U.S.C.A. § 1151 Benefits 

DIC shall be awarded for a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected where the death was not the result of 
the veteran's willful misconduct, and the death was caused by 
hospital care, medical or surgical treatment, or examination 
provided by VA, and the proximate cause of death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  
See also 38 C.F.R. § 3.361 (2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's death.  38 C.F.R. § 3.361(c)(1) (2005).  
Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2005).  Hospital care 
"implies the provision of care by the hospital specifically, 
as opposed to the broader, more general experience of a 
patient during the course of hospitalization".  Jackson v. 
Nicholson, 433 F.3d 822 (Fed. Cir. 2005).  

The medical evidence of record reveals that the veteran was a 
VA inpatient from March 2000 until his death in April 2000.  
His death certificate shows the immediate cause of death as 
unknown natural causes and that other significant conditions 
contributing to death but not resulting in the underlying 
cause were cavernous hemangioma, spinal cord injury secondary 
to medullary hemorrhage, and deep vein thrombosis.

The appellant has asserted generally that she is entitled to 
benefits under 38 U.S.C.A. § 1151 because the VA care 
received by the veteran in March and April 2000 caused or 
contributed to his death.  However, merely showing that a 
veteran received care or treatment and that the veteran died 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2005).  

The question in this case is whether VA treatment caused the 
veteran's death.  The only competent medical evidence on this 
point does not support the claim.  A January 2002 VA medical 
opinion prepared by a physician after a review of the claims 
file concluded that the cause of the veteran's death was 
cardiac arrythmia and that the care received by the veteran 
in March and April 2000 at the VA was appropriate.  Further, 
the physician concluded that the veteran's death could not be 
attributed to carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA.  It is implied in the medical opinion that the VA 
treatment did not cause the veteran's death.  Even assuming 
that was not the case, the appellant's claim fails because 
the medical opinion clearly concludes that the proximate 
cause of death was not fault on the part of VA.  Further, 
there is no evidence that the veteran's death was both due to 
VA treatment and was not reasonably foreseeable.

As the Board finds that the causation, fault, and 
foreseeability elements have not been established, the claim 
for entitlement to the cause of the veteran's death under 
38 U.S.C.A. § 1151 must be denied.  Loving v. Nicholson, 19 
Vet. App. 96 (2005).

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in a February 2004 letter, VA 
notified the appellant of the basic elements of DIC claims 
with respect to § 1318 and § 1151 and informed her that, if 
she provided information about the sources of evidence or 
information pertinent to the elements of the claims 
(including medical records, employment records, records from 
other federal agencies), VA would make reasonable efforts to 
obtain the records from the sources identified.  The letter 
also informed her that she ultimately is responsible for 
substantiating her claim even though the law requires VA 
assistance in claim substantiation, and that she can submit 
relevant evidence on her own.  With respect to the fourth 
element of a valid notice, the February 2004 letter 
specifically notified the appellant that she could submit any 
pertinent evidence in her possession.  

Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid notice.  She was notified of what the evidence 
must show to result in a grant of her claims, and was on 
notice throughout the appeal through the pertinent rating 
decision, statement of the case, supplemental statements of 
the case, the 2004 Board remand, and letters why the claims 
remain denied.  She was told about her and VA's respective 
claim development responsibilities.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's pertinent VA treatment 
records.  The appellant has not identified any additional 
available evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  A VA medical opinion was developed.  
Accordingly, the Board finds that the duty to assist was met.

In light of the denial of these claims, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the appellant in adjudicating this appeal.




ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to compensation for the cause of the veteran's 
death under 38 U.S.C.A. § 1151 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


